Mb. Justice Wole
delivered the opinion of the court.
This case differs from the two preceding cases because the vendor is not a corporation but a “Sociedad Anónima.” The notary in this case calls his act an affidavit, but, as it is not sworn to, it is more properly a regular certificate at the bottom of which the notary gives faith to all the matter that goes before. The seal of the society also appears for wliat it is worth. The secretary was sufficiently identified by the notary and the said secretary certifies to the power of Oastro González to make the deed for the society.
The secretary is thus sufficiently identified. The registrar had before him the original authority proceeding from *877the society rather than a statement by a notary that the necessary authority had beén shown to him by a resolution or minutes of the society duly transcribed
The note must he

Reversed.

Chief Justice Hernandez and Justices del Toro, Aldrey and Hutchison concurred.